SCHWARTZ, Chief Judge.
Because the windstorm coverage of the State Farm homeowner’s policy in question clearly did not protect trees and shrubbery,1 *881and the only protection for trees and shrubbery clearly did not include damage from windstorm,2 it follows, as a matter of pure logic, that the trial court erred in holding that there was coverage for damage to the appellees’ trees and shrubbery caused by the ultimate windstorm, Hurricane Andrew.
Accordingly, the cause is reversed and remanded for further proceedings consistent herewith.
SCHWARTZ, C.J., and BARKDULL and LEVY, JJ., concur.

. COVERAGE A — DWELLING
1. We cover:
a. the dwelling used principally as a private residence on the residence premises shown in the Declarations. This includes structures attached to the dwelling;
b. materials and supplies located on or adjacent to the residence premises for use in the *881construction, alteration or repair of the dwelling or other structures on the residence premises;
c. wall-to-wall carpeting attached to the dwelling on the residence premises; and
d. outdoor antennas.
2. Dwelling Extension. We cover other structures on the residence premises, separated from the dwelling by clear space. Structures connected to the dwelling by only a fence, utility line, or similar connection are considered to be other structures, [e.s.]


. 3. Trees, Shrubs and Other Plants. We cover outdoor trees, shrubs, plants or lawns, on the residence premises, for loss caused by the following: Fire or lightning, Explosion, Riot or civil commotion, Aircraft, Vehicles not owned or operated by a resident of the residence premises, Vandalism or Malicious Mischief or Theft. The limit for this coverage, including the removal of debris, shall not exceed 5% of the limit applying to the dwelling. We will not pay more than $500 for any one outdoor tree, shrub or plant, including debris removal expense. This coverage may increase the limit otherwise applicable. We do not cover property grown for business purposes, [e.s.]